Title: General Orders, 22 January 1783
From: Washington, George
To: 


                        
                             Wednesday January 22d 1783
                            Parole Alexandria,
                            Countersigns Baltimore Cambridge
                        
                        For the day tomorrow Major Grahame.
                        For duty the 1st Massachusetts regiment.
                        The death of Major General Lord Stirling having happened at such a distance from this Army, that his funeral
                            could not be attended with the military honors due to his rank, The Commander in chief however wishes as a testimony of
                            respect to the memory of his Lordship, that the General officers and such others as think proper, would go into mourning,
                            one month on the occasion, by wearing a Crape, or weed during that time.
                    